The Subrogate.
Other serious questions might arise in respect to the authority of this court to probate or establish any such instrument, but, as the petition does not show that this court has jurisdiction in the matter, it seems unnecessary to pass upon any other question. Section 2476 of the Code prescribes the jurisdiction of the Surrogate in the matter of probating wills, and the first subdivision thereof gives to the Surrogate authority to prove wills, grant letters testamentary, etc., where the decedent was at the time of his death a resident of that cotonty, whether his death happened there or elsewhere; and it is clear to my mind that, as decedent was a resident of this State, at the time of his death, in order to confer jurisdiction upon this court for the probate of his will, it must appear that he was a resident of this county, for the other subdivisions of that section relate to cases *139where decedent was not a resident of the State. It seems to me clear that, if decedent, thongk a resident of this State, was a resident of another county therein, the Surrogate of that county has, under the section cited, exclusive jurisdiction.
I am therefore of the opinion that the petition should be dismissed, as not showing jurisdiction to entertain it in this court.
Ordered accordingly.